Exhibit 99.1 UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF TEXAS CORPUS CHRISTI DIVISION CASE NAME: AUTOSEIS, INC. ET AL PETITION DATE: 3/25/2014 CASE NUMBER: 14-20130 MONTHLY OPERATING REPORT SUMMARY FOR MONTH June YEAR (Amounts in '000s) MONTH 3/25/14 TO 3/31/14 April May June July Total REVENUES (MOR-6) - INCOME BEFORE INT; DEPREC./TAX (MOR-6) - NET INCOME (LOSS) (MOR-6) - PAYMENTS TO INSIDERS (MOR-9) - - PAYMENTS TO PROFESSIONALS (MOR-9) 19 - TOTAL DISBURSEMENTS (MOR-7 and Exhibit A) ** - **The jointly administered Debtors are authorized to file monthly operating reports on a consolidated basis, and have disbursements broken down by case number on Exhibit A attached** ***The original of this document must be filed with the United States Bankruptcy Court*** Yes / No REQUIRED INSURANCE MAINTAINED Are all accounts receivable being collected within terms? No AS OF SIGNATURE DATE EXP. Are all post-petition liabilities, including taxes, being paid within terms? No DATE Have any pre-petition liabilities been paid? Yes CASUALTYYES (X) NO () 4/1/2015 If so, describe Payments related to First Day Motions granted LIABILITYYES (X) NO () 4/1/2015 Are all funds received being deposited into DIP bank accounts (1)? No VEHICLEYES (X)NO () 4/1/2015 Were any assets disposed of outside the normal course of business? No WORKER'SYES (X) NO () 4/1/2015 If so, describe OTHERYES ( X ) NO () 4/1/2015 Are all U.S. Trustee Quarterly Fee Payments current? Yes What is the status of your Plan of Reorganization? No Plan Filed ATTORNEY NAME: Omar Alaniz I certify under penalty of perjury that the following complete FIRM NAME: Baker & Botts Monthly Operating Report (MOR), consisting of MOR-1 through ADDRESS: 2001 Ross Avenue MOR-9 plus attachments, is true and correct, to the best of my knowledge. CITY, STATE, ZIP: Dallas, TX 75201 SIGNED X/s/ Sean M. Gore TITLE: Senior Vice President - Chief Financial Officer TELEPHONE/FAX: 214.953.6500/214.953.6503 Sean M. Gore 7/30/14 (PRINT NAME OF SIGNATORY) DATE MOR-1 Note: (1) Collections in certain foreign jurisdictions are received locally and used to make payroll for employees and vendors in those foreign jurisdictions CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 COMPARATIVE BALANCE SHEETS (Amounts in '000s) ASSETS MONTH MONTH MONTH MONTH MONTH MONTH 3/25/14 TO 3/31/14 April May June CURRENT ASSETS Cash - U.S. bank accounts Cash- non-U.S. bank accounts Restricted cash Trade Accounts Receivable, Net Unbilled Accounts Receivable Other Accounts Receivable 87 87 87 89 Inventory:Lower of Cost or Market Prepaid Expenses Investments - Mobilization costs, net Other 15 15 TOTAL CURRENT ASSETS - - PROPERTY, PLANT & EQUIP. @ COST Less Accumulated Depreciation NET BOOK VALUE OF PP & E - - OTHER ASSETS Tax Deposits - Investments in Subsidiaries 1 1 1 1 Electric Deposit - - 30 30 Investment in multi-client library, net Intercompany receivable, net Goodwill Intangible assets Debt issuance costs, net Deposits and other TOTAL ASSETS $- $- The debtor cash balance above is broken out between U.S. bank accounts and non-U.S. bank accounts. The U.S. bank accounts contains the Citibank Argentina account as the funds are controlled by Houston. The U.S. bank account ties to the Ending Cash per Books on MOR8. MOR8 contains information for the current month for all U.S. bank accounts and is broken out into two categories, accounts where the funds are controlled by Houston Corporate office and other U.S. accounts. The Ending Cash per Books for the first subtotal (accounts where the funds are controlled by Houston Corporate office) on MOR8ties to the Ending Cash per Books - End of Month on MOR7.MOR7 contains the activity for accounts where the funds are controlled by Houston Corporate office. MOR-2 Revised 07/01/98 CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 COMPARATIVE BALANCE SHEETS (Amounts in '000s) LIABILITIES & OWNER'S MONTH MONTH MONTH MONTH MONTH MONTH EQUITY 3/25/14 TO 3/31/14 April May June LIABILITIES POST-PETITION LIABILITIES(MOR-4) PRE-PETITION LIABILITIES Secured Debt Federal Income Tax - FICA/Withholding - - - Unsecured Debt Deferred Revenue - VAT Trade A/P Accrued payroll liabilities - - - Accrued bond interest Expense Accruals Other - TOTAL PRE-PETITION LIABILITIES TOTAL LIABILITIES - - OWNER'S EQUITY (DEFICIT) PREFERRED STOCK - COMMON STOCK ADDITIONAL PAID-IN CAPITAL RETAINED EARNINGS:Filing Date RETAINED EARNINGS: Post Filing Date TOTAL OWNER'S EQUITY (NET WORTH) - - TOTAL LIABILITIES & OWNERS EQUITY $- $- MOR-3 Revised 07/01/98 CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 SCHEDULE OF POST-PETITION LIABILITIES (Amounts in '000s) MONTH MONTH MONTH MONTH MONTH MONTH 3/25/14 TO 3/31/14 April May June TRADE ACCOUNTS PAYABLE TAX PAYABLE Federal and State Payroll Taxes Ad Valorem Taxes Other Taxes - SECURED DEBT POST-PETITION ACCRUED INTEREST PAYABLE 47 47 47 ACCRUED PROFESSIONAL FEES* (1) - 13 OTHERACCRUED LIABILITIES VAT 96 Deferred Revenue Accrued payroll liabilities Expense Accruals TOTAL POST-PETITION LIABILITIES (MOR-3) $- $- *Payment requires Court Approval (1) The Company incurred $530 thousand of post-petition professional fees not accrued in March or April and recorded in May. Additionally, the Company incurred $5.04 million of post-petition professional fees not accrued in April and recorded in May or June and $97 thousand of post-petition of post-petition professional fees not accrued in May and recorded in June. MOR-4 Revised 07/01/98 CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 AGING OF POST-PETITION LIABILITIES MONTHJune2014 (Amounts in '000s) DAYS TOTAL TRADE FEDERAL AND STATE AD VALOREM, MONTH ACCOUNTS PAYROLL TAXES OTHER TAXES OTHER 0-30 $- 31-60 22 22 61-90 0 220 (1) 91+ 3 3 TOTAL $- AGING OF ACCOUNTS RECEIVABLE (Amounts in '000s) MONTH March 2014 April 2014 May 2014 June 2014 0-30 DAYS 31-60 DAYS 61-90 DAYS 91+ DAYS TOTAL $- (1) The $220 thousand of accounts payable in the 61-90 day bucket relates to the portion of the professional fees subject to holdback. The end of the 120 day holdback period for this invoice is 09/05/2014. MOR-5 Revised 07/01/98 CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 STATEMENT OF INCOME (LOSS) (Amounts in '000s) MONTH MONTH MONTH MONTH MONTH FILING TO 3/25/14 TO 3/31/14 April May June DATE REVENUES(MOR-1) TOTAL COST OF REVENUES GROSS PROFIT - OPERATING EXPENSES: Selling & Marketing General & Administrative Insiders Compensation - Professional Fees (1) 19 Other - Gain on Fixed Asset Disposal Other - Multi-Client Amortization TOTAL OPERATING EXPENSES - INCOME BEFORE INT, DEPR/TAX (MOR-1) - INTEREST EXPENSE DEPRECIATION 16 OTHER (INCOME) EXPENSE* - - - FOREIGN EXCHANGE (GAIN) LOSS 86 19 LOSS ON DEBT EXTINGUISHMENT - - - OTHER ITEMS** - TOTAL INT, DEPR & OTHER ITEMS - NET INCOME BEFORE TAXES - INCOME and OTHER TAXES 52 94 NET INCOME (LOSS)(MOR-1) $- Accrual Accounting Required, Otherwise Footnote with Explanation. *Footnote Mandatory. * * Unusual and/or infrequent item(s) outside the ordinary course of business requires footnote. (1) For March 25-31, the Company incurred an additional $530 thousand of professional fees not reflected in the March period above.For April, $1.3 million of the $1.5 million relates to professional fees incurred in prior periods. In addition, for April the Company incurred $4.1 million of professional fees during April not reflected in the April period above. The May professional fee amount includes $4.2 million of professional fees related to prior periods.The June professional fee amount includes $1.0 million of professional fees related to prior periods. MOR-6 Revised 07/01/98 CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 (Amounts in '000s) CASH RECEIPTS AND MONTH MONTH MONTH MONTH MONTH FILING TO DISBURSEMENTS 3/25/14 TO 3/31/14 April May June DATE 1. CASH-BEGINNING OF MONTH / PERIOD RECEIPTS: 2.CASH RECIEPTS FROM REGIONS 3.CASH RECEIPTS FROM CUSTOMERS 4.PROCEEDS FROM DIP FUNDING 5.SALE OF ASSETS - - - 6.OTHER (attach list) - - - TOTAL RECEIPTS** - (Withdrawal) Contribution by Individual Debtor MFR-2* - - DISBURSEMENTS: 7.CASH REQUESTS FROM REGIONS 8.PAYROLL, PER DIEM & BENEFITS - 9.PAYROLL IOM (ISLE OF MAN) - 10.ACCOUNTS PAYABLE (POST PETITION ONLY) 11.SENIOR DEBT INTEREST - - - 12.INTEREST/FEES ON ADDITIONAL DEBT - 13.BANKRUPTCY RELATED PAYMENTS (PRE PETITION ONLY) *** - 14.INSURANCE PAYMENTS - - 15. TPG LOAN PAYMENT - - 16.OTHER (attach list) - TOTAL DISBURSEMENTS FROM OPERATIONS - 17.DEBTOR PROFESSIONAL FEES - 18.DIP LENDER PROFESSIONAL FEES 19 19.SENIOR LENDER PROFESSIONAL FEES - 20.UNSECURED CREDITORS COMMITTEE PROFESSIONAL FEES - - 21.U.S. TRUSTEE FEES - 2 13 15 22.OTHER REORGANIZATION EXPENSES (attach list) - TOTAL DISBURSEMENTS** - 23.NET CASH FLOW - 24.CASH - END OF MONTH 24.ADJUSTMENTS RELATED TO PRIOR PERIODS - 25.UNRECORDED DISBURSEMENTS / DISBURSEMENTS RECORDED IN PRIOR PERIOD - 14 99 26. UNRECORDED RECEIPTS / RECEIPTS RECORDED IN PRIOR PERIOD - - 27.ENDING CASH PER BOOKS - END OF MONTH (MOR-8) * Applies to Individual debtors only **Numbers for the current month should balance (match) RECEIPTS and CHECKS/OTHER DISBURSEMENTS lines on MOR-8 ***Pre-petition Bankruptcy related payment include payments under Critical Vendor (including Logistics & 503(b)(9) claims), Foreign Vendors, & Wage motion relief related payments [NOTE 1] Cash balance includes accounts where the funds are controlled by Houston Corporate office [NOTE 2] Receipts and Disbursements include amounts received and sent from Houston Corporate Office [NOTE 3] May ‘Cash Requests from Regions’ was understated by 53k and, accordingly, ‘Payroll, Per Diem & Benefits’ was overstated by 53k due to clerical error which incorrectly classified funds transferred to the U.S. Land account. [NOTE 4]MOR 7 contains the activity for accounts where the funds are controlled by Houston Corporate office. The Ending Cash per Books - End of Month above ties to the Ending Cash per Books for the first subtotal (accounts where the funds are controlled by Houston Corporate office) on MOR8.MOR8 contains information for the current month for all U.S. bank accounts and is broken out into two categories, accounts where the funds are controlled by Houston Corporate office and other U.S. accounts. The total Ending Cash per Books on MOR8 ties to the Cash - U.S. bank accounts on MOR2.MOR2 shows the debtor cash balance and is broken out between U.S. bank accounts and non-U.S. bank accounts. MOR-7 Revised 07/01/98 CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 CASH ACCOUNT RECONCILIATION PERIOD 06/01/2014 - 06/30/2014 (Amounts in '000s) BANK NAME Bank of America Bank of America Bank of America Bank of America Bank of America Bank of America Bank of America Bank of America Bank of America Bank of America ACCOUNT NUMBER ACCOUNT TYPE Investment Master Depository Operating Operating Operating Operating Operating Operating Operating BANK BALANCE $ 0 $ 27,865 $ - $ - $ - $ 186 $ - $ - $ 44 $ - DEPOSITS IN TRANSIT - OUTSTANDING CHECKS - OTHER - 24 - ADJUSTED BANK BALANCE $ 0 $ 27,865 $ - $ 134 $ (571) $ 186 $ - $ 4 $ 20 $ - BEGINNING CASH - PER BOOKS $ 0 $ 36,459 $ (8) $ 20 $ (611) $ 141 $ - $ 1 $ 60 $ - RECEIPTS* (4) 45 2 25 TRANSFERS BETWEEN ACCOUNTS (4) TRANSFERS BETWEEN ACCOUNTS (5) 24 41 TRANSFERS TO FOREIGN DEBTOR ENTITIES (5) TRANSFERS TO FOREIGN NON-DEBTOR ENTITIES (5) TRANSFERS FROM FOREIGN DEBTOR ENTITIES (4) TRANSFERS FROM FOREIGN NON-DEBTOR ENTITIES (4) (WITHDRAWAL) OR INDIVIDUAL CONTRIBUTION BY DEBTOR MFR-2 CHECKS/OTHER DISBURSEMENTS* (5) ADJUSTMENTS RELATED TO OTHER PERIODS 8 - ENDING CASH - PER BOOKS $ 0 $ 27,865 $ (0) $ 134 $ (571) $ 186 $ - $ 4 $ 20 $ - UNRECORDED DISBURSEMENTS / DISBURSEMENTS RECORDED IN PRIOR PERIOD (5) UNRECORDED RECEIPTS / RECEIPTS RECORDED IN PRIOR PERIOD (4) ADJUSTED ENDING CASH - PER BOOKS $ 0 $ 27,856 $ (0) $ 45 $ (571) $ 186 $ - $ 4 $ 20 $ - *Numbers should balance (match) TOTAL RECEIPTS (Includes transfer to Corporate) and TOTAL DISBURSEMENTS (includes Foreign . Transfers) lines on MOR-7. (1) This subtotal represents accounts where the funds are controlled by Houston Corporate office; receipts and disbursements tie to MOR-7 (2) This subtotal contains the Citibank Argentina account as the funds are controlled by Houston Corporate office. (3) This subtotal represents domestic accounts related to payroll disbursement and operating accounts not directly controlled by Corporate (4) The sum of these rows for the first subtotal agrees to total receipts on MOR-7 (5) The sum of these rows for the first subtotal agrees to total disbursements on MOR-7 Citi payroll bank account 3074 4174 has been removed from the May MOR8 scheduled and will not be included going forward. This bank account is a non-debtor bank account and was inadvertently included on the March and April MOR8 schedule. MOR8 contains information for the current month for all U.S. bank accounts and is broken out into two categories, accounts where the funds are controlled by Houston Corporate office and other U.S. accounts. The total Ending Cash per Books above ties to the Cash - U.S. bank accounts on MOR2. MOR2 shows the debtor cash balance and is broken out between U.S. bank accounts and non-U.S. bank accounts. The Ending Cash per Books for the first subtotal (accounts where the funds are controlled by Houston Corporate office) above ties to the Ending Cash per Books - End of Month on MOR7. MOR7 contains the activity for accounts where the funds are controlled by Houston Corporate office. MOR-8 CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 CASH ACCOUNT RECONCILIATION PERIOD 06/01/2014 - 06/30/2014 (Amounts in '000s) BANK NAME Amegy Amegy Citi Citi Citi Citi Bank of America Wells Fargo Wells Fargo ACCOUNT NUMBER 3065 9287 3066 5361 3876 6415 ACCOUNT TYPE Operating Operating Operating Operating Subtotal (1) (2) Payroll Payroll Operating Operating Operating BANK BALANCE $ - $ 505 $ 47 $ 24 $ 28,671 $ 666 $ - $ 4 $ - $ 427 DEPOSITS IN TRANSIT - OUTSTANDING CHECKS - 91 OTHER - ADJUSTED BANK BALANCE $ - $ 505 $ 47 $ 24 $ 666 $ (154) $ 4 $ - $ 336 BEGINNING CASH - PER BOOKS $ (14) $ (13) $ 751 $ 45 $ 784 $ (273) $ 1 $ (1) $ 274 RECEIPTS* (4) 5 - TRANSFERS BETWEEN ACCOUNTS (4) - TRANSFERS BETWEEN ACCOUNTS (5) 1 5 TRANSFERS TO FOREIGN DEBTOR ENTITIES (5) - TRANSFERS TO FOREIGN NON-DEBTOR ENTITIES (5) - TRANSFERS FROM FOREIGN DEBTOR ENTITIES (4) - - TRANSFERS FROM FOREIGN NON-DEBTOR ENTITIES (4) - - (WITHDRAWAL) OR INDIVIDUAL CONTRIBUTION BY DEBTOR MFR-2 - - CHECKS/OTHER DISBURSEMENTS* (5) ADJUSTMENTS RELATED TO OTHER PERIODS 14 19 31 1 ENDING CASH - PER BOOKS $ 0 $ 505 $ 47 $ 24 $ 28,214 $ 666 $ (154) $ 4 $ - $ 336 UNRECORDED DISBURSEMENTS / DISBURSEMENTS RECORDED IN PRIOR PERIOD (5) UNRECORDED RECEIPTS / RECEIPTS RECORDED IN PRIOR PERIOD (4) - ADJUSTED ENDING CASH - PER BOOKS $ (1) $ 505 $ 47 $ 24 $ 28,115 $ 666 $ (154) $ 4 $ - $ 336 *Numbers should balance (match) TOTAL RECEIPTS (Includes transfer to Corporate) and TOTAL DISBURSEMENTS (includes Foreign . Transfers) lines on MOR-7. (1) This subtotal represents accounts where the funds are controlled by Houston Corporate office; receipts and disbursements tie to MOR-7 (2) This subtotal contains the Citibank Argentina account as the funds are controlled by Houston Corporate office. (3) This subtotal represents domestic accounts related to payroll disbursement and operating accounts not directly controlled by Corporate (4) The sum of these rows for the first subtotal agrees to total receipts on MOR-7 (5) The sum of these rows for the first subtotal agrees to total disbursements on MOR-7 Citi payroll bank account 3074 4174 has been removed from the May MOR8 scheduled and will not be included going forward. This bank account is a non-debtor bank account and was inadvertently included on the March and April MOR8 schedule. MOR8 contains information for the current month for all U.S. bank accounts and is broken out into two categories, accounts where the funds are controlled by Houston Corporate office and other U.S. accounts. The total Ending Cash per Books above ties to the Cash - U.S. bank accounts on MOR2. MOR2 shows the debtor cash balance and is broken out between U.S. bank accounts and non-U.S. bank accounts. The Ending Cash per Books for the first subtotal (accounts where the funds are controlled by Houston Corporate office) above ties to the Ending Cash per Books - End of Month on MOR7. MOR7 contains the activity for accounts where the funds are controlled by Houston Corporate office. MOR-8 CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 CASH ACCOUNT RECONCILIATION PERIOD 06/01/2014 - 06/30/2014 (Amounts in '000s) BANK NAME Wells Fargo Amegy Amegy Amegy Amegy ACCOUNT NUMBER ACCOUNT TYPE Operating Payroll Payroll Payroll Operating Subtotal (3) TOTAL BANK BALANCE $- $- $- $- $1 DEPOSITS IN TRANSIT - OUTSTANDING CHECKS - - 24 - - OTHER - ADJUSTED BANK BALANCE $- $- $- $1 BEGINNING CASH - PER BOOKS $- $1 RECEIPTS* (4) - TRANSFERS BETWEEN ACCOUNTS (4) - - TRANSFERS BETWEEN ACCOUNTS (5) 0 TRANSFERS TO FOREIGN DEBTOR ENTITIES (5) - TRANSFERS TO FOREIGN NON-DEBTOR ENTITIES (5) - TRANSFERS FROM FOREIGN DEBTOR ENTITIES (4) - - TRANSFERS FROM FOREIGN NON-DEBTOR ENTITIES (4) - - (WITHDRAWAL) OR INDIVIDUAL CONTRIBUTION BY DEBTORMFR-2 - - CHECKS/OTHER DISBURSEMENTS* (5) 32 ADJUSTMENTS RELATED TO OTHER PERIODS 1 96 ENDING CASH - PER BOOKS $0 $- $- $1 UNRECORDED DISBURSEMENTS / DISBURSEMENTS RECORDED IN PRIOR PERIOD (5) - UNRECORDED RECEIPTS / RECEIPTS RECORDED IN PRIOR PERIOD (4) - - ADJUSTED ENDING CASH - PER BOOKS $0 $- $- $1 *Numbers should balance (match) TOTAL RECEIPTS (Includes transfer to Corporate) and TOTAL DISBURSEMENTS (includes Foreign . Transfers) lines on MOR-7. (1) This subtotal represents accounts where the funds are controlled by Houston Corporate office; receipts and disbursements tie to MOR-7 (2) This subtotal contains the Citibank Argentina account as the funds are controlled by Houston Corporate office. (3) This subtotal represents domestic accounts related to payroll disbursementand operating accounts not directly controlled by Corporate (4) The sum of these rows for the first subtotal agrees to total receipts on MOR-7 (5) The sum of these rows for the first subtotal agrees to total disbursements on MOR-7 Citi payroll bank account 3074 4174 has been removed from the May MOR8 scheduled and will not be included going forward. This bank account is a non-debtor bank account and was inadvertently included on the March and April MOR8 schedule. MOR8 contains information for the current month for all U.S. bank accounts and is broken out into two categories, accounts where the funds are controlled by Houston Corporate office and other U.S. accounts. The total Ending Cash per Books above ties to the Cash - U.S. bank accounts on MOR2.MOR2 shows the debtor cash balance and is broken out between U.S. bank accounts and non-U.S. bank accounts. The Ending Cash per Books for the first subtotal (accounts where the funds are controlled by Houston Corporate office) aboveties to the Ending Cash per Books - End of Month on MOR7.MOR7 contains the activity for accounts where the funds are controlled by Houston Corporate office. MOR-8 CASE NAME: AUTOSEIS, INC. ET AL CASE NUMBER: 14-20130 PAYMENTS TO INSIDERS AND PROFESSIONALS (Amounts in '000s) Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals. Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.)(Attach additional pages as necessary). MONTH MONTH MONTH MONTH MONTH MONTH INSIDERS:NAME/COMPTYPE 3/25/14 TO 3/31/14 April May June 1 Bahorich, Michael S. Director Compensation - - - Expense Reimbursement - - - 2 Branch, Caroline Officer Compensation 7 10 10 Expense Reimbursement 1 1 0 3 Brasher, James E. Officer Compensation 25 25 18 Expense Reimbursement 1 - 1 4 Fleure, Thomas J. Officer Compensation 13 20 20 Expense Reimbursement - 3 - 5 Flynn, Maurice Officer Compensation 13 28 23 Expense Reimbursement 5 - 3 6 Forrest, Michael C. Director Compensation - - - Expense Reimbursement - - - 7 Gore, Sean M. Officer Compensation 17 25 25 Expense Reimbursement - - - 8 Howell, Jeff M. Officer Compensation 13 14 14 Expense Reimbursement 1 - 0 9 Kurz, Karl F. Director Compensation - - - Expense Reimbursement - - - 10 Lahouse, Thomas M. Officer Compensation 13 18 18 Expense Reimbursement 1 - - 11 Matelich, George E. Director Compensation - - - Expense Reimbursement - - - 12 Mccoy, Joseph P. Director Compensation - - - Expense Reimbursement - - - 13 Muse Jr., Ralph B. Officer Compensation 13 20 17 Expense Reimbursement 3 1 1 14 Osborne, Stanley De J. Director Compensation - - - Expense Reimbursement - - - 15 Peebles, Ross G. Officer Compensation 16 23 26 Expense Reimbursement 8 2 3 16 Riley Jr., Duncan W. Officer Compensation 14 21 21 Expense Reimbursement 2 2 3 17 Skerl, Damir S. Director Compensation - - - Expense Reimbursement - - - 18 Terrell, Tracy C. Officer Compensation 16 20 20 Expense Reimbursement 0 0 2 19 Verghese, P. Mathew Officer Compensation 19 27 27 Expense Reimbursement 5 2 1 20 White, Richard C. Officer Compensation 26 33 33 Expense Reimbursement 12 7 0 21 Yapuncich, George T. Officer Compensation 14 21 21 Expense Reimbursement - - - TOTAL INSIDERS(MOR-1) - - - MONTH MONTH MONTH MONTH MONTH MONTH PROFESSIONALS 3/25/14 TO 3/31/14 April May June Akin Gump Strass Hauer & Feld LLP - Alvarez & Marsal, LLC - - - Baker Botts LLP - Ernst & Young - 86 34 - Greenberg Traurig, LLP - - Joele Frank, Wilkinson Brimmer Katcher - - 15 - Jordan, Hyden, Womble, Culbreth & Holzer - - 47 42 Opportune - Prime Clerk - 21 70 Ropes & Gray, LLP - - 94 31 Rothschild Inc. - - - U.S. Trustee Payment Center - 2 13 - UHY LLP - - - Wilmington Trust [1] 19 55 - - TOTAL PROFESSIONALS(MOR-1) $- $- [1] Amounts netted against DIP funding MOR-9 Revised 07/01/98 UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF TEXAS CORPUS CHRISTI DIVISION Exhibit A - CONSOLIDATING DISBURSEMENTS OF JOINTLY ADMINISTERED CASES IN CHAPTER 11 CASE NAME: AUTOSEIS, INC. ET AL JOINT ADMINISTRATION CASE NUMBER: 14-20130 DISBURSEMENTS (Amounts in '000s) Entity Case No. 3/25/14 TO 3/31/14 April May June July August Sept. Filing to Date AUTOSEIS, INC. 14-20130 $- $- $- $- GLOBAL GEOPHYSICAL SERVICES, INC. 14-20131 GLOBAL GEOPHYSICAL EAME, INC. 14-20132 - GGS INTERNATIONAL HOLDINGS, INC. 14-20133 - ACCRETE MONITORING, INC. 14-20134 - AUTOSEIS DEVELOPMENT COMPANY 14-20135 - Total Disbursements (same as MOR-1 disbursements) Exhibit A
